Citation Nr: 0434458	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  00-00 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a effective date prior to February 9, 1998 
for the grant of service connection for failed back syndrome 
with lumbosacral arthralgia and compression deformity 
involving L4-5.

2.  Entitlement to an initial rating in excess of 50 percent 
for service-connected failed back syndrome with lumbosacral 
arthralgia and compression deformity involving L4-5.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from January 1991 to 
August 1995.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions of October 1999 and September 
2000 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  

The October 1999 rating decision granted service connection 
for a low back disability, rated as 30 percent disabling, 
effective February 9, 1998, while the September 2000 decision 
denied the veteran's claim for a TDIU.  During the pendency 
of this appeal, a rating decision of August 2000 increased 
the rating for the veteran's service-connected low back 
disability to a 50 evaluation, effective February 9, 1998.

In April 2002, the Board denied the veteran's claim.  The 
veteran appealed the claim to the United States Court of 
Appeals for Veterans Claims (Court), and in August 2004, the 
Court issued an order in which it vacated the April 2002 
Board decision.  

The veteran's claim is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

The veteran's claim requires further development to ensure 
compliance with the notice and duty-to-assist provisions of 
the Veteran's Claims Assistance Act of 2000 (VCAA) 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002).  In its August 
2004 order, the Court noted that a July 2001 letter from the 
RO to the veteran was not sufficient to satisfy the amended 
duty to notify requirement under the VCAA.  Accordingly, the 
veteran's claim must be remanded so that the veteran can 
provided a letter which adheres to the notice requirements as 
delineated by the VCAA.  

It is also noted that the schedular criteria by which back 
disorders are rated changed during the pendency of the 
veteran's appeal. See 67 Fed. Reg. 54345-54349 (August 22, 
2002) (effective September 23, 2002), codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5293; See also 68 Fed. Reg. 51454-
51458 (August 27, 2003) (effective September 26, 2003), 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  
Therefore, adjudication of the increased rating claim for the 
service-connected low back disability must include 
consideration of both the old and the new criteria.  
VAOPGCPREC 3-2000.  This rule of adjudication requires that 
the criteria most favorable to the veteran's claim be used. 
Id.  For that reason, the veteran's claim must be remanded 
for consideration of his claim under the new diagnostic 
criteria.  

As the United States Court of Appeals for Veterans Claims 
(Court) noted in Massey v. Brown, 7 Vet.App. 204 (1994), 
rating decisions must be based on medical findings that 
relate to the applicable rating criteria.  It is noted that 
the veteran has not been afforded a VA examination for his 
low back since September 2000.  Accordingly, pursuant to 
Massey, the veteran's claim must be remanded for another VA 
examination that takes into account the new criteria.  The 
examination must include a discussion of the factors such as 
additional range of motion loss due to pain, weakened 
movement, excess fatigability, or incoordination, including 
during flare-ups which were discussed in DeLuca v. Brown, 8 
Vet. App.  202 (1995).  Consideration of those factors is 
required when evaluating the veteran's disability under the 
old diagnostic criteria.  

In February 2004 the veteran submitted a copy of a Social 
Security Administration (SSA) decision along with medical 
evidence considered with that decision.  Inasmuch as the RO 
has not yet had an opportunity to consider this evidence, 
when the veteran's claim is remanded for the aforementioned 
development, the SSA decision and medical reports must also 
be considered.  

For this reason, the veteran's case is REMANDED for the 
following actions:

1.  Send the veteran a VCAA letter, which 
explains the relevant portions of the 
Veterans Claims Assistance Act of 2000 
(VCAA) and its implementing regulations. 
See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.159.  
Ensure that the case is developed in 
accordance with all notice and duty-to-
assist provisions of VCAA.  The veteran 
and his representative must be notified 
of any information and medical or lay 
evidence that is necessary to 
substantiate the claims of an effective 
date prior to February 9, 1998, for the 
grant of service connection for failed 
back syndrome with lumbosacral arthralgia 
and compression deformity involving L4-5; 
entitlement to an initial rating in 
excess of 50 percent for service-
connected failed back syndrome with 
lumbosacral arthralgia and compression 
deformity involving L4-5; and entitlement 
to a TDIU.  Ensure that the veteran and 
his representative are notified of which 
information and evidence, if any, the 
claimant is required to provide to VA, 
and which information and evidence, VA is 
required to provide.  The veteran should 
also be requested to provide any evidence 
in his possession that pertains to his 
claim.  In particular, the notice should 
include language informing the veteran 
that in order to substantiate his claim 
for an earlier effective date than 
February 9, 1998, for the grant of 
service connection for his low back 
disability, he needs to obtain and submit 
evidence demonstrating that a formal or 
informal application for increase was 
received before February 9, 1998, as well 
as evidence demonstrating that he 
satisfied the criteria for service 
connection before then.

2.  The appellant should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of the veteran's low 
back disability.  The claims folder 
should be made available for the examiner 
to review in conjunction with the 
examination.  The examiner should provide 
diagnoses of all disorders of the 
veteran's low back and should discuss the 
etiology of all diagnosed disorders.  The 
examination report should include 
responses to the following medical 
questions:

a.  What is the veteran's range of 
motion of the lumbar spine for 
forward flexion, backward extension, 
lateral flexion, and lateral 
rotation?
 
b.  Does the veteran have ankylosis 
of the lumbar spine?

c.  Does the veteran have 
intervertebral disc disease of the 
lumbar spine, and if he does, please 
describe its' severity along with 
any neurological findings?  

d.  If the veteran does have 
intervertebral disc disease of the 
lumbar spine, please describe any 
associated objective neurological 
abnormalities that the veteran has 
of the low back, including whether 
the veteran has bowel or bladder 
impairment.  

e.  If the veteran does have 
intervertebral disc disease, please 
describe the number of 
incapacitating episodes (defined as 
a period of acute signs and symptoms 
requiring bed rest and treatment by 
a physician) of the low back the 
veteran has had due to his 
degenerative disc disease in the 
past year, and describe how long 
each one lasted. 

f.  Does the veteran's lumbar spine 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, the examiner should note 
the degree of additional range of 
motion loss due to these symptoms, 
or more specifically, should note 
the degree of movement at which any 
of such symptoms begin)?

g.  Does pain significantly limit 
functional ability during flare-ups 
or when the low back is used 
repeatedly over a period of time 
(this determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

h.  The examination report must 
include a statement as to the degree 
to which the veteran's low back 
disability (disregarding any 
nonservice-connected disabilities) 
interferes with his ability to 
obtain or retain gainful employment, 
including an assessment of the kinds 
of work, if any, he is able to 
perform.  

3.  After the development above has been 
completed, readjudicate the issues of 
entitlement to a effective date prior to 
February 9, 1998, for the grant of 
service connection for failed back 
syndrome with lumbosacral arthralgia and 
compression deformity involving L4-5; 
entitlement to an initial rating in 
excess of 50 percent for service-
connected failed back syndrome with 
lumbosacral arthralgia and compression 
deformity involving L4-5; and entitlement 
to a TDIU.  If the benefits sought on 
appeal remains denied, the appellant and 
the appellant's representative, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The 
SSOC should also consider the September 
2002 SSA decision that the veteran 
submitted in February 2004, along with 
medical reports submitted along with the 
decision.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).





